Action by an association of neighboring property owners and by several of the property owners individually for a judgment declaring unconstitutional and void changes of zone from residence to business by the town board of the Town of Islip, Suffolk County, with respect to property owned by defendants Sands and Bayslip Realty Corp. Defendant Sands appeals from an order denying her motion to vacate the notice of pendency of action or to require plaintiffs to file an undertaking, and plaintiffs appeal from an order dismissing the complaint as to the defendant Sands, pursuant to rule 106 of the Rules of Civil Practice for insufficiency. Order denying motion to vacate notice of pendency and for other relief affirmed, with $10 costs and disbursements. No opinion. Order dismissing the complaint reversed, with $10 costs and disbursements, and motion to dismiss denied, with $10 costs. The factual allegations in support of the conclusions alleged in the complaint that the amendment constituted “spot zoning” and is illegal are sufficient. (Buckley v. Fasbender, 281 App. Div. 985; Rodgers v. Village of Tarrytown, 302 N. Y. 115.) The determination in Penataquit Assn. v. Furman (283 App. Div. 875) was made pursuant to a motion for summary judgment, as distinguished from the present motion which merely treats of the sufficiency of the complaint on its face. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur. [204 Misc. 960.]